Deemer, J.
(dissenting). — The majority opinion is too wide a departure from what I regard a long and well-settled rule of construction, to receive my assent. *357I refer to the doctrine that when an estate is devised in clear and absolute language, without words of limitation, the devise cannot be defeated or limited by a subsequent condition or limitation repugnant thereto. This rule was first announced in the year 1870, and has been followed with more or less certainty ever since' It is a rule of property, and should not now be disturbed. See Alden v. Johnson, 63 Iowa, 127 (18 N. W. Rep. 696); Rona v. Meier, 47 Iowa, 607; Williams v. Allison, 33 Iowa, 278; In re Burbank’s Will, 69 Iowa, 278 (28 N. W. Rep. 648); Halliday v. Stickler, 78 Iowa, 388 (43 N. W. Rep. 228); Pellizzarro v. Reppert, 83 Iowa, 497 (50 N. W. Rep. 19); Killmer v. Wuchner, 74 Iowa, 359 (37 N. W. Rep. 778). The case of Jordan v. Woodin, referred to in the opinion, is not in conflict with this rule, as an examination will show.